Citation Nr: 0005077	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for 
kidney stones, based on disagreement with the initial award.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 1996 the case was remanded for further 
evidentiary development.

The issue of an increased rating for kidney stones is the 
subject of the REMAND portion of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence demonstrates that the veteran's PTSD was 
aggravated by his active service.


CONCLUSION OF LAW

The veteran's PTSD was aggravated during active military 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304(d), 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board notes that the veteran's service medical records 
are no longer associated with the record.  However, given the 
Board's disposition of the service connection issue the lack 
of service medical records does not prejudice the veteran.

The service personnel records indicate that the veteran had 
service in the Republic of Vietnam from November 1970 to 
November 1971.  These records do not document that the 
veteran engaged in combat with the enemy overseas or that he 
was awarded any combat citations.

During a July 1991 VA social and industrial survey, the 
veteran related some traumatic childhood events.  While he 
was trained in service as an airplane repairman, he did not 
serve as such while he was in Vietnam.  He recalled being on 
guard duty when the base was attacked with rockets.  His 
mother had a nervous breakdown while he was in Vietnam.  He 
did not do well in service, whether in Vietnam or elsewhere.  
He began using alcohol and drugs in service.  He has ceased 
to use drugs.  Upon his return from Vietnam, his mother had 
changed completely and had become just a shell of a person.  
After service he held 15 to 25 jobs.  He left most of them in 
anger after having difficulty with colleagues and those in 
authority.  He felt most people were going to do him in and 
were untrustworthy.  

The veteran remembered the fear and danger of Vietnam, but 
did not claim flashbacks.  He was getting about five or six 
hours of sleep and almost always felt tired.  He complained 
of nightmares of being overrun.  He felt emotionally detached 
from the world around him.  He claimed survivor guilt.  He 
claimed poor memory and concentration.  He was quite easily 
irritated and claimed a moderate level of hypervigilant 
behavior.  He stated that he was easily startled.  He was 
working.  He avoided watching Vietnam combat films.  

A friend stated that the veteran would sometimes leave group 
sessions in the middle for no apparent reason.  He was 
chronically depressed and had a considerable amount of rage 
and pain from Vietnam.  He was quite emotionally guarded, 
defensive and untrusting of others.  He was angry at the 
military and the world for taking his mother away.

During an August 1992 VA PTSD intake evaluation, the veteran 
repeated the history reported above.  His stressors were 
exposure to rocket and mortar attacks and the constant threat 
of attacks.  During the examination his speech was clear and 
concise, no thought disorder was suspected and no 
hallucinations were reported.  He was well oriented and 
without memory impairment.  He was variably agitated with 
some depression noted.  The examiner's diagnosis was moderate 
delayed PTSD and alcohol and poly substance abuse in 
remission for two years.

During the veteran's personal hearing in October 1992 he 
testified that his duty military occupational specialty (MOS) 
in Vietnam was 11E, armored crewman even though he had been 
trained as an airframe repairman.  He often pulled guard in a 
tower on the perimeter of an airstrip.  The airstrip received 
incoming rockets and mortar rounds that came without warning, 
mostly in the daytime.  He was not aware of anyone being hit 
by rocket or mortar fire.  He did not know how often they 
were shelled.  The veteran stated that the smell of diesel 
fuel and movies cause thoughts of Vietnam that would last 
about 10 seconds.  The veteran testified that it takes a 
little while to realize where he is after one of those 
experiences.  Helicopters have freaked him out.  

In November 1992 the Hearing Officer found that the veteran's 
stressors had not been outside the normal range of human 
experience and denied the case on new and material evidence 
grounds.  

During a February 1994 VA PTSD examination, the veteran cited 
incoming rocket or mortar fire as a stressor and added that 
the closest a rocket or mortar round came to him was 100 or 
200 feet but that was very loud and scary.  He did go on 
details to put American bodies into body bags.  He saw a 
number of people killed.  He felt that his life was in danger 
365 days a year.  The examiner stated that it had been shown 
that the incidence of PTSD is increased in those who are 
susceptible or who have a predisposition for it.  He then 
noted that the veteran was one of those who were more 
susceptible than most to developing PTSD.  He also appeared 
to endorse the position that long-term exposure to death is 
beyond the usual range of human experience.  In any event, he 
diagnosed PTSD.

A May 1996 letter from the then United States Army and Joint 
Services Environmental Support Group, (now U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)), 
noted that the veteran's unit was the 388th Transportation 
Company, which was under the 765th Transportation Battalion.  
The letter revealed that the veteran's unit was located at 
Phu Loi and the 31st Engineer Battalion and the 2nd Battalion, 
32nd Artillery were co-located there.  None of the documents 
from the 765th or the 388th mention combat.  However, the 
operations report for the 31st Engineer Battalion reported 
several indirect fire attacks and one sapper attack at Phu 
Loi in June 1971.  The 2nd of the 32nd's unit history related 
that incoming rounds were reported at Phu Loi in April 1971.

The case was remanded for further evidentiary development in 
October 1996.

During a September 1997 VA social and industrial survey, the 
veteran related that he had moved about 20 times since his 
separation from service because he would get restless.  He 
was unemployed and had been since early 1992 when he began 
receiving Social Security Administration benefits for PTSD.  
He claimed 44 different jobs since service.  He had had 
homicidal ideations about a Vietnamese co-worker and an older 
co-worker.  The veteran claimed symptoms of feeling that he 
was about to be overrun.  He made perimeter checks around his 
trailer.  He described constant paranoia and many intrusive 
thoughts about Vietnam.  The examiner, a Master of Social 
Work, found that the veteran appeared to have PTSD symptoms 
and noted that he was currently receiving Lithium and 
Trazodone.   

The veteran's was afforded a VA PTSD examination by two 
physicians in October 1997.  He related a history similar to 
that previously reported.  He complained of hypervigilance 
and a need to keep a wall behind his back.  He constantly 
watched the perimeter as if he were on guard duty.  He was 
very mistrustful of others and was comfortable only with his 
girlfriend.  He kept a loaded weapon close at hand.  He 
thought about Vietnam daily.  He did not have flash backs or 
nightmares.  Exposure to things that remind him of Vietnam is 
distressing.  He had diminished interest in significant 
activities and felt estranged and detached from people.  The 
veteran was initially challenging and almost hostile during 
the examination.  No psychomotor agitation or retardation was 
noticed.  His mood was extremely depressed.  His affect was 
dysphoric and irritable.  Thought processes were linear but 
he would go off on tangents and not answer questions 
directly.  No flight of ideas was evident.  He admitted to 
chronic suicidal ideations but no plan.  He denied any 
specific targets of homicidal ideations, any auditory or 
visual hallucinations.  He admitted suspicion and paranoia.  
He did not appear delusional.  

The examiners noted that the veteran had been sexually abused 
by a relative as a child, and was introverted, paranoid and 
asocial prior to his service.  Although not exposed to combat 
or significant traumatic experiences in Vietnam he felt 
threatened and in great distress while he was there.  The 
examiners concluded that the veteran's psychological makeup 
made him unable to cope with the demands of the service.  
They added that although his stressors would not have been 
significant enough to warrant a PTSD diagnosis in a well-
adjusted soldier, that they were sufficient, given his 
underlying makeup, to cause him to decompensate.  The 
diagnoses included chronic PTSD, probably due to a 
combination of early childhood and military experiences.  
Poly substance abuse in remission for seven years was also 
diagnosed, as well as a personality disorder, not otherwise 
specified, with schizoid, narcissistic and antisocial traits.  

Analysis

The veteran's service connection claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) in that it is 
plausible.  The facts have been properly developed and no 
further assistance is necessary to comply with the duty to 
assist required by law.  Id.

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that evidence pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304 (1999).

With respect to the diagnosis criterion, the United States 
Court of Appeals for Veterans Claims has indicated that a 
"clear" diagnosis of PTSD is, at minimum, "an unequivocal 
one." Cohen v. Brown, 10 Vet App 128 at 139 (1997).

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was to be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(f) (effective prior to March 7, 1997).

On June 18, 1999, the above-cited regulation was amended, 
retroactive to March 7, 1997, to read as follows: service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1998);  38 C.F.R. § 3.304(f) 
(effective on and after March 7, 1997).

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  Thus, the sufficiency of a stressor 
to cause PTSD is a clinical determination for the examining 
mental health professional.  Cohen, at 153 (Nebeker, Chief 
Judge, concurring by way of synopsis).

The Court also noted that, if there is an unequivocal 
diagnosis of PTSD by mental heath professionals, it is 
presumed that the diagnosis was made in accordance with the 
applicable DSM criteria as to both adequacy of symptomatology 
and sufficiency of the stressor (or stressors)."  Id.  If 
there is a question as to whether the report or examination 
is in accord with applicable DSM criteria, the report must be 
returned for a further clarification as needed.  Id.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has indicated that evidence submitted to support a claim that 
a veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. at 359.  In 
Gaines, the CAVC stated that section 1154(b) "'does not 
require the acceptance of a veteran's assertion that he was 
engaged in combat.'"  Gaines, 11 Vet. App. at 359 (emphasis 
in original) (quoting Cohen, 10 Vet. App. at 146).  Viewed in 
the broader context of the CAVC's opinion, however, it is 
clear that this statement was intended to explain only that 
VA is not required to conclude that the veteran's own 
assertions are sufficient in themselves to establish that the 
veteran engaged in combat.  The CAVC made clear that VA 
cannot ignore a veteran's own assertions, but must evaluate 
them along with all other relevant evidence of record.  See 
Gaines, 11 Vet. App. at 359.  VA O.G.C. Prec. 12-99 (October 
18, 1999). 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet App 296 (1999); Cohen, 10 Vet. App. 
at 138.

The VA physicians and a VA social worker have uniformly found 
that the veteran has the symptoms expected from PTSD.  In 
short, he is hypervigilant, avoids stimuli that remind him of 
Vietnam, has a startle response, is largely withdrawn from 
others and has recurring thoughts of being overrun.  He has 
nightmares and diminished sleep.  He verbally abuses others 
and has not been able to hold a steady job.  Therefore, the 
requirement of a diagnosis of PTSD has been met.  The October 
1997 examination report specifically ties the veteran's PTSD 
to events prior to his entry into active service and during 
that same service.  Therefore, the requirement of a nexus has 
been met.  The remaining obstacle is evidence of a stressor.  
In this regard, the veteran has reported sapper fire, body 
bags, and tracer fire above his head as stressors.  These 
assertions must be evaluated with other relevant evidence of 
record.  The unit histories and the operations report 
indicate that the veteran's location was in fact subject to 
incoming indirect fire and at least one sapper attack.  The 
Board finds this to be credible supporting evidence of 
exposure to stressors; that is, they are consistent with the 
circumstances, conditions, or hardships of service.  

Under the circumstances presented in this case, the Board 
finds that the evidence supporting an award of service 
connection for PTSD is in relative equipoise and service 
connection for that disorder will accordingly be allowed.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 1992).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for PTSD is granted. 


REMAND

The case was remanded in October 1996 for further evidentiary 
development, to include a VA genito-urinary (GU) examination.  
An October 1997 GU examination report states that the veteran 
complained of chronic left flank pain three to four times a 
month.  His history indicates that he has had left kidney 
stones and pain in the past.  The examiner ordered an 
intravenous pyelogram (IVP) because the most recent one was 
several years old.  There is no evidence in the file that the 
IVP was performed.  The most recent treatment notes are dated 
in May 1993.  It is therefore not clear whether the veteran 
has increased frequency of stone formations.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

For the above reasons the case is REMANDED for the following:

1.  The RO should obtain copies of all VA 
outpatient treatment records pertaining 
to the veteran's kidney stones not 
already part of the claims file from May 
to 1993 to present.

2.  The RO should schedule the veteran 
for a comprehensive GU examination to 
determine the current severity of his 
service-connected kidney stones.  All 
indicated tests and studies should be 
accomplished.  The examiner should note 
whether there is recurrent kidney stone 
formation requiring diet therapy, drug 
therapy or invasive or noninvasive 
procedures more than two times a year.  
The frequency of symptomatic kidney 
stones and any secondary complications in 
recent years should be noted.  

The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for kidney stones.

If the determination is adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



___________________________
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Error! Not a valid link.


